Citation Nr: 0118669	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  01-04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected metatarsalgia, left foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for the service-
connected left knee disability, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to March 
1996, with an unverified period of service from October 1986 
to December 1989.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).

The Board notes that in a July 1996 rating action, the RO 
deferred adjudication of the claims for service connection 
for a right knee condition and for frostbite of the feet and 
hands.  Those issues are referred to the RO for the 
appropriate action.


REMAND

The veteran is seeking increased ratings for his service-
connected metatarsalgia of the left foot and postoperative 
resection medial plica, left knee chondromalacia, each 
currently evaluated as 10 percent disabling.  

The most recent VA examination was conducted in September 
2000.  The veteran reported chronic left knee pain that 
worsened with weight bearing with rare episodes of the knee 
giving way.  He also reported constant left foot pain.  The 
examiner noted that the veteran would not allow any range of 
motion testing of the left knee or the left ankle, secondary 
to complaints of pain.  It was indicated that there was 
tenderness to palpation across the metatarsal pad of the 
foot.  The assessment was service connected post-resection of 
the medial plica of the left knee and metatarsalgia of the 
left foot.  The examiner noted that the veteran would not 
allow range of motion testing secondary to pain and that pain 
could further limit functional ability during a flare-up or 
with increased use.  It was indicated that it was not 
feasible to attempt to express any limitation of function in 
terms of additional limitation of motion as those matters 
could not be determined with any degree of medical certainty.

In March and April 2001, the veteran asserted that both the 
left knee and left foot disabilities had worsened and that he 
was receiving treatment for both conditions at the VA medical 
center in Biloxi.  Those records have not been obtained.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.

The veteran's left knee disability is rated under Diagnostic 
Code 5259, pertaining to removal of semilunar cartilage.  In 
the statement of the case, the RO also listed the rating 
criteria of Diagnostic Codes 5257, 5257, 5260, and 5261 and 
determined that an increased rating was not warranted under 
those criteria, which include consideration of limitation of 
motion.  The veteran's left foot disability is rated under 
Diagnostic Code 5279 which provides that a 10 percent rating 
is the highest rating available for metatarsalgia.  The RO 
did not, however, consider whether a higher rating was 
warranted under Diagnostic Code 5284, pertaining to other 
foot injuries.

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In light of change in the law brought about by the VCAA, the 
Board finds that the claim must be remanded to obtain 
additional medical evidence identified by the veteran and to 
insure that the appellant receives his due process rights.  
The RO should obtain all VA treatment records of the veteran.  
After all additional evidence has been obtained, the veteran 
should be afforded a VA examination which includes clinical 
findings referable to the extent of any functional loss, as 
required by the Court in DeLuca.

Accordingly, the case is REMANDED to the RO for the following 
action:


1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected left knee 
and foot disabilities since March 2000.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
In addition, the RO should obtain copies 
of all VA treatment records of the 
veteran since March 2000, that are not 
currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
left knee and left foot disabilities in 
terms of the Rating Schedule.  All 
indicated tests, including X-ray and 
range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The RO 
should furnish the examiner with the 
criteria of Diagnostic Codes 5257, 5258, 
5260, 5261 pertaining to the left knee 
and 5284 pertaining to the left foot and 
request that the examiner set forth all 
pertinent findings on examination in 
relationship to each Diagnostic Code 
criteria.  The examiner should provide an 
opinion as to the extent that pain limits 
the functional ability of the left knee 
and the left foot.  The examiner should 
also asked to describe the extent to 
which the veteran's left knee and left 
foot exhibit weakened movement, excess 
fatigability, incoordination, subluxation 
or instability.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  A complete rationale for any 
opinion expressed must be provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

4.  After completion of the above 
requested development, the RO should 
review the veteran's claims, to include 
consideration of the Court's directives 
in DeLuca.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


